Case 1:19-cr-00016-JPJ-PMS Document 426 Filed 04/27/20 Page 1 of 5 Pageid#: 4263




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON

 UNITED STATES OF AMERICA                              )
                                                       )
                v.                                     )           REDACTED
                                                       )
 INDIVIOR INC. (a/k/a Reckitt Benckiser                )           Case No. 1:19-cr-00016
   Pharmaceuticals Inc.) and                           )
 INDIVIOR PLC                                          )

                     UNITED STATES’ REPLY IN SUPPORT OF
                     MOTION IN LIMINE FOR RULING THAT
             CERTAIN DOCUMENTS OF INDIVIOR ARE AUTHENTICATED

        Indivior’s Response (Doc. 416) (“Response”) is the company’s latest exercise in evasion.

 Special Agent Petri’s sworn declaration (Doc. 376-3) carried the United States’ burden to

 authenticate the 56 items at issue (i.e., show that each item is what the United States claims it is).

 Indivior’s Response does not rebut the United States’ authentication, but rather, invokes side

 issues as a distraction. This tactic is unavailing.

        In the most telling example of Indivior’s evasion,




                                                  -1-
Case 1:19-cr-00016-JPJ-PMS Document 426 Filed 04/27/20 Page 2 of 5 Pageid#: 4264




        This illustrates why the United States filed the instant motion in limine (Doc. 375), as

 well as its motion in limine regarding the admissibility of Indivior’s emails (Doc. 357), and why

 early pre-trial rulings on these issues are worthwhile.




                                        Indivior’s goal is to sow confusion and delay via spurious,

 surprise objections. The trial should not be obfuscated and prolonged by such tactics.

        Further exemplifying Indivior’s evasion, Indivior cites the technicality that some of the

 documents the United States has authenticated are Adobe PDF copies, rather than “native”

 copies (e.g., in Microsoft Access, Excel, Outlook, or Word format), and thus have different

 metadata (i.e.,, hidden electronic identifiers regarding their history). For instance, Special Agent

 Petri’s declaration (Doc. 376-3) states that Exhibit 44 A is an excerpt from Indivior’s large

 (637,529-line) database of sales representative call notes. This is the entirety of Exhibit 44 A:




                                                 -2-
Case 1:19-cr-00016-JPJ-PMS Document 426 Filed 04/27/20 Page 3 of 5 Pageid#: 4265




        Indivior argues that the United States has failed to authenticate Exhibit 44 A, because the

 United States excerpted it from Indivior’s database and submitted it as an Adobe PDF copy,

 rather than submitting a copy of the entire 637,529-line database as an exhibit (Response at 4).

 However, Indivior’s contention does not rebut the United States’ authentication. The item is

 what the United States claims, namely, an excerpt from Indivior’s database. Its file format is a

 distinction without a difference, as the excerpt is accurate. Indivior’s contention that, absent

 identical metadata, it cannot confirm the document’s authenticity “without conducting a word-

 for-word comparison of each altered document, a task that is both time-consuming while it

 prepares for trial and squarely not its burden under the law” (Response at 2) is misguided as the

 document spans less than a quarter of a page, and now that the United States has carried its

 burden to authenticate the document, the burden does shift to Indivior to rebut authenticity.

 Once the proponent of evidence has authenticated it through a sworn declaration, the opponent

 cannot defeat the authentication simply by responding, “I don’t have time to read this.”

        To give additional illustrative examples, Exhibit 91 F is a four-page letter, on Indivior

 letterhead, initialed by Indivior’s General Counsel, that Indivior imaged from its own server and

 gave to the United States; Exhibit 93 A is a two-page email chain between Indivior employees,

 also imaged by Indivior from its own server and given to the United States; and Exhibit 144 K is

 a two-page Price Increase Approval Form, on Indivior letterhead, signed by no fewer than five

 Indivior employees including its President, also imaged by Indivior from its server. Indivior’s

 position that the United States has failed to authenticate these items, because the fact that they

 are Adobe PDF copies rather than native copies means Indivior “cannot easily verify the source

 by which the government obtained them or their accuracy” by reference to metadata (Response

 at 4-5), is misguided as one need only read the documents to verify their authenticity.




                                                 -3-
Case 1:19-cr-00016-JPJ-PMS Document 426 Filed 04/27/20 Page 4 of 5 Pageid#: 4266




        More broadly, Indivior’s position that an electronic document cannot be authenticated by

 sworn declaration, but only through the analysis of metadata, is not supported by any law and

 could transform authentication from a practical endeavor in the search for truth, to an

 information-technology game favoring sophisticated and well-heeled litigants.

        In sum, the United States carried its burden to show that the documents are what the

 United States claims they are. Indivior did not rebut that showing by raising side issues as a

 distraction. WHEREFORE, the Court should rule in limine that the exhibits are authenticated.

                                                  Respectfully submitted,

                                                  DANIEL P. BUBAR
                                                  First Assistant United States Attorney
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                                  /s/ Albert P. Mayer, VSB No. 86024
                                                  Randy Ramseyer
                                                  Kristin L. Gray
                                                  Joseph S. Hall
                                                  Garth W. Huston
                                                  Janine M. Myatt
                                                  Carol L. Wallack
                                                  United States Attorney’s Office
                                                  180 West Main Street
                                                  Abingdon, VA 24210
                                                  Tel:      (276) 628-4161
                                                  Email: albert.p.mayer@usdoj.gov

                                                  Matthew J. Lash
                                                  Charles J. Biro
                                                  United States Department of Justice
                                                  Civil Division, Consumer Protection Branch
                                                  950 Pennsylvania Avenue, NW
                                                  Washington, DC 20530
                                                  Tel:     (202) 514-3764
                                                  Email: matthew.j.lash@usdoj.gov




                                                -4-
Case 1:19-cr-00016-JPJ-PMS Document 426 Filed 04/27/20 Page 5 of 5 Pageid#: 4267




                                  CERTIFICATE OF SERVICE

        I certify that on April 14, 2020, I emailed the foregoing Reply in Support of Motion in

 Limine for Ruling that Certain Documents of Indivior Are Authenticated to the United States

 District Judge, copying the Clerk of Court and all counsel of record in this matter, consistent

 with Bell v. True, 356 F. Supp. 2d 613, 617, n.3 (W.D. Va. 2005) (to seal non-ex parte material,

 the party requesting sealing should file a nonconfidential motion, explaining generally why

 public disclosure should not be permitted, and simultaneously submit the material sought to be

 sealed to the court, so it may be considered along with the motion).

                                                   /s/ Albert P. Mayer, VSB No. 86024




                                                -5-
